   Case: 1:18-cv-08175 Document #: 259 Filed: 12/08/20 Page 1 of 1 PageID #:8415



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 KOVE IO, INC.,                                )
                              Plaintiff,       )
         v.                                    )
                                               )   Civil Action No. 1:18-cv-08175
 AMAZON WEB SERVICES, INC.,                    )
                     Defendant.                )   Hon. Rebecca R. Pallmeyer
                                               )   Hon. Sheila M. Finnegan,
                                               )   Magistrate Judge
                                               )

                        AMENDED SCHEDULING ORDER

        The Court hereby sets the following case deadlines, good cause having been found

therefor:

Event                                 Current Deadline        Revised Deadline
                                      (ECF No. 242)
Close of Initial Fact Discovery       March 15, 2021           No change
Amazon’s Reply Claim                  December 22, 2020        January 5, 2021
Construction Brief
Joint Claim Construction Chart      December 29, 2020          January 12, 2021
Claim Construction Demonstrative
Exhibits, etc. to be exchanged (LPR 3 days before the Markman Hearing
4.3)
Markman Hearing (LPR 4.3)           Within 28 days of the filing of the reply claim
                                    construction brief or at the Court’s convenience
Parties agree to re-open fact
discovery in light of the claim     Upon entry of claim construction ruling
construction ruling (LPR 1.3)
Parties Submit Proposed Deadlines
for Remaining Case Events           14 days after entry of the claim construction ruling
(including close of fact discovery,
expert discovery dates, dispositive
motion cutoff date, etc.)

        IT IS SO ORDERED.

Date:   12/8/2020

                                                   HON. SHEILA M. FINNEGAN
                                                   UNITED STATES MAGISTRATE JUDGE
